Per Curiam.

We affirm the judgment of the court of appeals. The court of appeals correctly held that original’actions for extraordinary relief, e.g., a writ of procedendo, must be commenced by filing a complaint or petition rather than a motion. Civ.R. 3(A) (“A civil action is commenced by filing a complaint with the court * * *.”); Loc.App.R. 8(B)(1) of the Court of Appeals .for the Eighth Appellate District (“These original actions shall be instituted by the filing of a verified complaint * * *.”); cf. Myles v. Wyatt (1991), 62 Ohio St.3d 191, 580 N.E.2d 1080, 1081, where we affirmed the dismissal of a motion for a writ of mandamus.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.